
	

113 HR 1674 IH: Stop Handouts to Unauthorized Taxpayers Act of 2013
U.S. House of Representatives
2013-04-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1674
		IN THE HOUSE OF REPRESENTATIVES
		
			April 23, 2013
			Mr. Bilirakis
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to deny the
		  refundable portion of the child tax credit to individuals who are not
		  authorized to be employed in the United States and to terminate the use of
		  certifying acceptance agents to facilitate the application process for
		  ITINs.
	
	
		1.Short titleThis Act may be cited as the
			 Stop Handouts to Unauthorized
			 Taxpayers Act of 2013 or the SHUT Act of 2013.
		2.Denial of
			 refundable portion of child tax credit to individuals not authorized to be
			 employed in the united states
			(a)In
			 generalSubsection (d) of
			 section 24 of the Internal Revenue Code of 1986 is amended by adding at the end
			 the following new paragraph:
				
					(5)Identification
				requirement with respect to taxpayer
						(A)In
				generalParagraph (1) shall not apply to any taxpayer for any
				taxable year unless the taxpayer includes the taxpayer’s social security number
				on the return of tax for such taxable year or otherwise demonstrates on the
				return that the taxpayer is authorized to be employed in the United
				States.
						(B)Joint
				returnsIn the case of a joint return, the requirement of
				subparagraph (A) shall be treated as met if either spouse meets such
				requirement.
						(C)Omission treated
				as mathematical or clerical errorAny failure to meet the requirement of
				subparagraph (A) shall be treated as a mathematical or clerical error and
				assessed according to section
				6213(b)(1).
						.
			(b)Conforming
			 amendmentSubsection (e) of section 24 of such Code is amended by
			 inserting with respect to
			 qualifying children after Identification requirement in the heading
			 thereof.
			(c)Effective
			 dateThe amendments made by this section shall apply to taxable
			 years beginning after the date of the enactment of this Act.
			3.Termination of
			 certifying agent programEffective on the date of the enactment of
			 this Act, no Individual Taxpayer Identification Number may be issued by the
			 Secretary of the Treasury (or any delegate of such Secretary) unless the
			 supporting documentary evidence is submitted to such Secretary or any delegate
			 of such Secretary who is an employee within the Department of the
			 Treasury.
		
